PER CURIAM.
This court having received Appellees’ notice .of intent not to file an.answer brief in response to . the court’s May 24, 2016, order that this case appears appropriate for summary disposition pursuant to Florida Rule of Appellate Procedure 9.315(b), based on the Supreme Court of Florida’s recent opinion in (Castellanos v. Next Door Co., 192 So.3d 431, 41 Fla. L. Weekly S197, 2016-WL 1700521 (Fla. April 28, 2016), and finding that reversal is warranted in light of that opinion, the order of the Judge of Compensation Claims is REVERSED and this case is REMANDED, for proceedings consistent with that opinion.
ROBERTS, C.J., WOLF and RAY, JJ., concur.